Citation Nr: 1828887	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee patellofemoral syndrome with patellar articular spurs.  

2.  Entitlement to a compensable evaluation for left knee patellofemoral syndrome with patellar articular spurs.  

3.  Entitlement to a compensable evaluation for right ankle fracture, prior to January 30, 2016.

4.  Entitlement to an evaluation in excess of 10 percent for right ankle fracture, from January 30, 2016.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis and restrictive airway disease.

7.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle fracture and thoracolumbar degenerative disc disease.

[Two separate decisions have been issued with respect to additional issues on appeal.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Mother


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to June 2010, with ACDTURA from September 1998 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before one of the undersigned Veterans Law Judges (VLJ) at a July 2017 Travel Board hearing.  The Veteran testified at an April 2015 videoconference hearing before another one of the undersigned VLJs.  Transcripts of the hearings are associated with the claims file.  

In a February 2018 statement, the Veteran waived her right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, because the Veteran testified regarding the issues listed above during the pendency of the appeal at two separate Board hearings before different VLJs, this appeal must be decided by a three-judge panel.  See 38 U.S.C. §§ 7102 (a); 7107(c); 38 C.F.R. §§ 19.3, 20.707.

These matters were previously remanded by the Board in July 2015 for additional evidentiary development.  

The issue of entitlement to a TDIU was remanded by the Board in July 2015.  TDIU was granted in a subsequent April 2016 rating decision on the basis of multiple service-connected disabilities.  As a result, this matter is no longer before the Board.

The issues of entitlement to increased ratings for knee and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a head injury.

2.  The Veteran does not have a pulmonary disorder.

3.  A left ankle disorder was not manifest in service or ACDUTRA and is unrelated to service and ACDUTRA

4.  Left ankle sprain is not shown to be caused or aggravated by a service-connected disease or injury.

CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or aggravated by service or ACDUTRA.  38 U.S.C. §§ 101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  A pulmonary disorder was not incurred or aggravated by service or ACDUTRA.  38 U.S.C. §§ 101, 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  A left ankle disorder was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017). 

 4.  Left ankle sprain is not proximately due to, the result of or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist regarding the issues decided.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Residuals of a Head Injury

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C. §§ 101 (24), 106, 1110.  In other words, when a claim is based on a period of Reserve or National Guard service, it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts that she experienced a head injury while in-service on two separate occasions.  She has testified that one instance involved a duffel bag falling on her head and that a separate injury occurred when a box fell on her head while working in a supply room.  It is of note that the Veteran is service-connected for migraines headaches and unspecific trauma and stressor disorder.

Service treatment records document February 2009 treatment for being struck in the head with a box.  There was no loss of consciousness.  A March 2009 CT scan was normal.  At a December 2009 Medical Board examination, clinical evaluation revealed a normal head and neurologic system.  Migraines were noted.  The Veteran did report head injury, memory loss or amnesia in an accompanying Report of Medical History.

An April 2012 VA examiner concluded that the Veteran did not have a traumatic brain injury or any residual of a TBI.  

A January 2016 VA examiner concluded that the Veteran did have a TBI as diagnosed in 2007, but concluded that it was less likely than not related to the two in-service incidents cited by the Veteran, as she did not lose consciousness or otherwise meet the diagnostic criteria.  However, an August 2016 VA examiner indicated that the January 2016 VA examiner was not qualified to render the initial diagnosis of a TBI in accordance with the diagnostic criteria.  

As a result, the Veteran was afforded a subsequent November 2016 VA examination in which the examiner concluded that the Veteran did not have and has never had a TBI or residuals of a TBI.  The examiner noted that the Veteran had a history of migraine headaches (for which she is service-connected) prior to the incidents of head trauma described by the Veteran.  The examiner concluded that the Veteran's current complaints, including mild memory loss and mildly impaired judgment, are not due to residuals of a head injury, but rather another etiology of which the examiner was unable to determine.  Thus, the examiner determined that the Veteran's current symptoms were less likely than not related to the Veteran's in-service incidents and that the Veteran did not have residuals of a head injury.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the April 2012 and November 2016 VA examiners' opinions as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for residuals of a head injury.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of residuals of a head injury,  there can be no grant of service connection under the law. See Brammer, supra.  As discussed above, multiple VA examiners have opined that the Veteran did not have a residuals of a head injury or any disability akin to it, and the most recent VA examiner determined that any reported symptoms are not related to the in-service incidents reported by the Veteran.  Moreover, as noted, the Veteran is service-connected for migraine headaches, which account for a major symptom reported by the Veteran with respect to her claimed residuals of a head injury.

The Board has considered the lay statements of record.  Here, the Veteran is competent to report her observations and relate what she was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In assessing this claim, the Board has considered the Veteran's lay assertions.  She is clearly competent to report symptoms such as migraines and memory loss.  Id.  The VA has accepted that there was an in-service head injury.  However, at this time, no residuals have been identified by a competent source as a residual of that injury.  The probative medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011)

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).

III. Pulmonary Disorder

The Veteran asserts that she sought treatment for and was diagnosed with bronchitis during active service.  She has also testified that she may have restrictive airway disease.

Service treatment records document treatment in March 2010 for coughing and the Veteran was diagnosed with acute bronchitis.  At a December 2009 Medical Board examination, clinical evaluation revealed normal lungs and chest.  The Veteran specifically denied any breathing problems related to exercise, weather, or pollens, shortness of breath, bronchitis, wheezing, chronic cough, or any other relevant symptoms in the accompanying Report of Medical History.  

Pursuant to the Board's July 2015 Remand, the Veteran was afforded a January 2016 VA respiratory examination.   The VA examiner concluded that the Veteran did not have any current pulmonary disorder and that any current cough symptoms were not related to in-service treatment for bronchitis.  In reaching this conclusion, the examiner explains the medical distinction between chronic bronchitis and acute bronchitis.  The examiner explained that there was no evidence in the claims file that the Veteran has had chronic bronchitis at any time.  The examiner notes that VA treatment records document allergic rhinitis (for which she is service-connected, along with sinusitis), but do not document bronchitis.  In addition, the examiner notes that there is no evidence of "thickening of bronchioles on CT scan," a diagnostic criteria for chronic bronchitis.  The examiner determined that the Veteran's in-service bronchitis was acute in nature and that current cough symptoms are primarily related to the Veteran's service-connected sinusitis and rhinitis.  The examiner did not rule out the possibility of occasional episodes of acute bronchitis, but notes that these are common among the general population, do not result in a chronic disability, and are not related to the acute bronchitis noted in service.  Lastly, the examiner notes that with respect to abnormal pulmonary function test results in May 2010, the test results were flawed as there was not "satisfactory exhalation" or "maximal effort" during testing.

The Board accepts the January 2016 VA examiner's opinion as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a pulmonary disorder, to include chronic bronchitis and restrictive airway disease.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a pulmonary disorder, there can be no grant of service connection under the law. See Brammer, supra.  As discussed above, the VA examiner has determined that the Veteran does not have a chronic pulmonary disorder and that cough symptoms are related to the already service-connected disabilities of sinusitis and rhinitis.  
The Board has again considered the lay statements of record.  The Veteran is competent to report symptoms such as coughing.  Jandreau, supra.  However, at this time, no pulmonary disorder has been identified by a competent source and the Veteran's reported symptoms have been linked to already service-connected disorders.  The probative medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV. Left Ankle

The Veteran asserts that her left ankle disorder is directly related to service, to include an in-service fall from a truck.  Alternatively, the Veteran asserts that her left ankle disorder is secondary to service-connected back or right ankle disorders.

The Veteran's diagnosed left ankle sprain is not identified as a "chronic" disease under 38 U.S.C. §1101 and 38 C.F.R. § 3.309 (a).  As a result, the provisions of 38 CFR 3.303 (b) are not applicable.

Service treatment records document February 2008 treatment for a left ankle sprain resulting from a fall off of a truck.  Clinical evaluation at the Veteran's December 2009 Medical Board evaluation revealed normal lower extremities and feet.  In the accompanying Report of Medical History, the Veteran specifically denied any relevant symptoms, to include foot trouble, swollen or painful joints, need for braces, or joint deformity.  

At a January 2016 VA examination, the examiner concluded that there was no current left ankle pathology.  

In an August 2016 addendum opinion, another VA examiner concluded that the Veteran had a diagnosis of bilateral ankle sprain.  He opined that the Veteran's left ankle sprain was less likely than not related to her active service, to include the February 2008 left ankle sprain.  The examiner explained that the February 2008 injury was an acute and transitory condition and that there was no evidence of ongoing treatment.  

The Board accepts the August 2016 VA examiner's opinion that the Veteran's left ankle sprain is less likely than not related to her active service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra. 

Again, the Veteran is competent to report her observations and relate what she was told by medical professionals.  Jandreau , supra. v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  However, the probative medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra. 

In sum, there is no reliable evidence linking the Veteran's left ankle sprain to service, to include the in-service ankle sprain.  The contemporaneous records establish that the ankle was normal at separation, the left ankle disorder was first manifest many years after service and it is unrelated to service.  Service connection is not warranted on a direct basis.

Secondary Service Connection

Service connection is warranted on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

The August 2016 VA examiner concluded that the Veteran's left ankle sprain was less likely than not due to or aggravated by her service-connected right ankle or back disorders.  The examiner cited a review of medical records and the claims file.

As a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking her currently diagnosed left ankle sprain to her service-connected diseases or injuries.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking her left ankle sprain and service-connected disorders have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current left ankle disorder was not caused by or aggravated by her service-connected right ankle or back disabilities.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, review of medical records, and medical expertise.

We also note that the Veteran is service connected for other disorders.  However, there is no proof or allegation that left ankle sprain is caused or aggravated by these other disorders.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left ankle sprain is directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.  The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a pulmonary disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.


REMAND

With respect to the Veteran's increased rating claims for the knees and right ankle, the last VA examinations to determine the severity of these disabilities was in January 2016.  The Veteran's testimony at her July 2017 Board hearing suggests a worsening of these disorders.

In addition, a review of these examinations indicates that they are not entirely compliant with the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  As a result, remand is required so that the Veteran may be afforded new VA examinations to contemplate the current severity of her disabilities and provide adequate information for rating purposes pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2. Afford the Veteran appropriate VA examinations to determine the current severity of her knee and right ankle disabilities. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


________________________		______________________
      H. N. SCHWARTZ                                                              S. BUSH
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals


_____________________________
J. FRANCIS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


